Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 6,182,448 to Ohkura et al.  The improvement comprises a wheeled work vehicle with a controller configured to switch the travelling control valve to the first interruption position, then switch the position of the changeover valve such that the speed stage of the transmission is shifted from the second speed stage to the first speed stage, and switch the travelling control valve from the first interruption position to an original position side before the switching in a case where the controller shifts the speed stage of the transmission from the second speed stage to the first speed stage for the purposes of alleviating a shock of shifting the transmission from a high speed stage to a low speed stage without operability of a work implement being affected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
PRIOR ART
The patent to Ohkura et al. is cited for the showing of a wheeled work vehicle similar to applicant's but lacking the controls of switching the travelling control valve to the first interruption position, then switching the position of the changeover valve.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other wheeled work vehicles with transmissions interposed between the travelling hydraulic motor and the wheel and controls thereof.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745    
March 12, 2022